
 
II 
110th CONGRESS 1st Session 
S. 207 
IN THE SENATE OF THE UNITED STATES 
 
January 9, 2007 
Mr. Coleman introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow taxpayers to designate part or all of any income tax refund to support reservists and National Guard members. 
 
 
1.Short titleThis Act may be cited as the Voluntary Support for Reservists and National Guard Members Act. 
2.Designation of overpayments to support reservists and National Guard members 
(a)DesignationSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part: 
 
IXDesignation of overpayments to Reserve Income Replacement Program 
 
Sec. 6097. Designation.  
6097.Designation 
(a)In generalIn the case of an individual, with respect to each taxpayer’s return for the taxable year of the tax imposed by chapter 1, such taxpayer may designate that a specified portion (not less than $1) of any overpayment of tax for such taxable year be paid over to the Reserve Income Replacement Program (RIRP) under section 910 of title 37, United States Code. 
(b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year only at the time of filing the return of the tax imposed by chapter 1 for such taxable year. Such designation shall be made in such manner as the Secretary prescribes by regulations except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as— 
(1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and 
(2)a contribution made by such taxpayer on such date to the United States. . 
(b)Transfers to Reserve Income Replacement ProgramThe Secretary of the Treasury shall, from time to time, transfer to the Reserve Income Replacement Program (RIRP) under section 910 of title 37, United States Code, the amounts designated under section 6097 of the Internal Revenue Code of 1986, under regulations jointly prescribed by the Secretary of the Treasury and the Secretary of Defense. 
(c)Clerical amendmentThe table of parts for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Part IX. Designation of overpayments to Reserve Income Replacement Program  . 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
